Cite as 2017 Ark. App. 358

                 ARKANSAS COURT OF APPEALS
                                       DIVISION IV
                                       No. CV-16-754


                                                  Opinion Delivered   May 31, 2017
JPMORGAN CHASE BANK, N.A.
                  APPELLANT                       APPEAL FROM THE JACKSON
                                                  COUNTY CIRCUIT COURT
V.                                                [NO. 34CV-15-15]

FORLANDA A. SCOTT AND PELVIN                      HONORABLE HAROLD S. ERWIN,
L. SCOTT III                                      JUDGE
                    APPELLEES
                                                  MOTION TO DISMISS GRANTED



                          N. MARK KLAPPENBACH, Judge

       JPMorgan Chase Bank, N.A. (Chase), appeals from the Jackson County Circuit

Court’s order granting a default judgment to appellees Forlanda A. Scott and Pelvin L. Scott

III (the Scotts) as a discovery sanction pursuant to Arkansas Rule of Civil Procedure 37.

Before we can reach the merits of the case, we must address the motion to dismiss the appeal

filed by the Scotts. We conclude that we lack jurisdiction and dismiss the appeal.

       As a sanction for discovery violations, the order on appeal holds Chase in default as

to the Scotts’ counterclaims and dismisses Chase’s complaint for forcible entry and unlawful

detainer. The order states that the Scotts are permitted to proceed to a jury trial on damages

for all of the causes of action in their counterclaim. There is no dispute that the order is not

final because it determined only liability and reserved for trial the amount of damages. Arnold

Fireworks Display, Inc. v. Schmidt, 307 Ark. 316, 820 S.W.2d 444 (1991). However, Chase

contends that the appeal is a proper interlocutory appeal pursuant to Arkansas Rule of
                                 Cite as 2017 Ark. App. 358

Appellate Procedure–Civil 2(a)(4), which provides that an appeal may be taken from “[a]n

order which strikes out an answer, or any part of an answer, or any pleading in an action.”

Ark. R. App. P.–Civ. 2(a)(4). An order striking a pleading that may be appealed pursuant

to Rule 2(a)(4) must be appealed within thirty days from its entry; it cannot be challenged

as an intermediate order after entry of final judgment. In re Estate of Stinnett, 2011 Ark. 278,

383 S.W.3d 357.

       Among the discovery sanctions a court may enter is “[a]n order striking out pleadings

or parts thereof, or staying further proceedings until the order is obeyed, or dismissing the

action or proceeding or any part thereof, or rendering a judgment by default against the

disobedient party.” Ark. R. Civ. P. 37(b)(2)(C). Here, the trial court entered a judgment

by default, but it did not strike any pleadings. Nevertheless, Chase contends that the trial

court “implicitly” struck Chase’s answer based on its assertion that a default judgment may

be entered pursuant to Rule 37 only if the requirements for a default judgment under Rule

55 are met. See Ark. R. Civ. P. 55 (providing that a default judgment may be entered when

a party has “failed to plead or otherwise defend as provided by these rules”). The supreme

court, however, has held that Rule 55 requirements do not apply to Rule 37 sanctions. Nat’l

Front Page, LLC v. State ex rel. Pryor, 350 Ark. 286, 86 S.W.3d 848 (2002); Viking Ins. Co.

of Wisconsin v. Jester, 310 Ark. 317, 836 S.W.2d 371 (1992). Therefore, Chase’s argument

is without merit. Because the order does not strike Chase’s answer, the appeal cannot be

brought pursuant to Rule 2(a)(4). See Reynolds v. Lindberg, 2015 Ark. App. 324.


                                               2
                                Cite as 2017 Ark. App. 358

       Motion to dismiss granted.

       GRUBER, C.J., and HIXSON, J., agree.

       Wright, Lindsey & Jennings LLP, by: Gary D. Marts, Jr.; and Quillings, Selander,

Lownds, Winslett & Moser, P.C., by: Marcie L. Schoutt, pro hac vice, for appellant.

       Ford & Cook, PLC, by: Bryce D. Cook; and Brian G. Brooks, Attorney at Law, PLLC,

by: Brian G. Brooks, for appellees.




                                             3